11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Tony Dean McCoy,                               * From the 39th District
                                                 Court of Stonewall County,
                                                 Trial Court No. 1772.

Vs. No. 11-11-00179-CR                          * May 30, 2013

The State of Texas                              * Memorandum Opinion by McCall, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)

    This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court's opinion, the
judgment of the trial court is reversed and the cause is remanded for further
proceedings in accordance with the court’s opinion.